Campbell, J.,
delivered the opinion of the court.
The claim of Cooper to hold the four bales of cotton until his demand for rent was paid was paramount to that of J. J. Baker & Bro., who were not purchasers for value of the four bales, having paid Montgomery for only five, by a credit on his account, and agreed to pay Cooper $211.70 out of the other four bales; and, if they had paid full value for the four bales, they would not have been entitled to them as against Cooper, because they would not have been such purchasers as the law protects, as they had notice of Cooper’s claim for rent. Stamps v. Gilman, 43 Miss. 456. If Baker & Bro. had obtained possession of the four bales of cotton by delivery by Montgomery, Cooper would have had the undeniable right to seize them by attachment for rent, and to subject them to his demand. Code 1857, p. 340, art. 5.
The letter of J. J. Baker & Bro. to Cooper shows that they had no right to the cotton without first paying him $211.70, and the court should have so told the jury, if requested, in writing.

Judgment reversed and cause remanded.